gZ,3S3-02_

                                                      TERRY     LEE   PIASECKI
                                                      TDCJ#     1717778
                                                       McCONNELL      UNIT
                                                       3001    S.   EMILY    DR.
                                                      BEEVILLE,       TEXAS    78102


ABEL     ACOSTA
CLERK,     COURT       OF   CRIMINAL   APPEALS
P.O.     BOX    12308
CAPITOL        STATION
AUSTIN/        TEXAS    78711


RE:    TRIAL COURT NO-          11-03-02382-CR(1)

Dear Mr.   Acosta:

       I recently received a white card from your office stating that my applica
tion for writ of habeas corpus has been denied on             the findings of the trial
court.     I would like some clarification..).ion -this, issue.       I filed several sup
plements with my 11.07 writ of habeas corpus, so I am wondering if the denial
is based on the supplements or on the writ itself.


                                                 Thank you,

                                                 p/g^ ~~£jB& (IzaGacA^-




                                                     Uf-
                                                           FEB 21115

                                                      AtJ@fAeos!§,Cf©rk